Citation Nr: 1427080	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  10-28 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1978 to February 1988.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.
 
In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is needed before the Board can adjudicate the Veteran's claim.

A review of the Veteran's claims file indicates there may be medical evidence not associated with the record.  A March 2010 VA treatment record indicates that the Veteran was seen for complaints of worsening symptoms of tinnitus.  The record notes that the Veteran has had the condition "for many years," and he was to be referred to audiology for an assessment.  However, there are no more recent VA treatment records in the Veteran's claims file.   

As there appear to be outstanding VA treatment records in VA's constructive possession, the claims must be remanded in order to obtain and associate the records to the Veteran's file.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran's last VA audiological examination was in July 2009.  In his February 2010 Notice of Disagreement, the Veteran complained of worsening symptoms of hearing loss and asked for a new VA examination to properly evaluate his claim.  Given the need to get outstanding treatment records and the Veteran's report of increased hearing loss, another examination is required.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The claims of service connection for right ear hearing loss and tinnitus should also be remanded.  The claims were denied because of a lack of a current diagnosis during the May 2009 VA audio examination.  However, the available treatment records include an entry detailing the Veteran's complaint of tinnitus since that VA examination.  He has never made clear when he first began experiencing symptoms of tinnitus.  In light of the medical evidence of record and the Veteran's reports, he should be provided an VA examination to obtain an opinion on the etiology of any tinnitus.  Because the claim for increased rating for left ear hearing loss is being remanded for an examination, the VA examiner should determine whether the Veteran currently has hearing loss in his right ear, and if so, provide an opinion on the etiology of his hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file all VA treatment records regarding the Veteran dated since March 2010.  If no medical records are available, this fact should be noted in the Veteran's claims file.

2.  Then schedule the Veteran for an audiology examination to determine the current severity and effect of his service-connected left ear hearing loss, as well as the etiology of any diagnosed right ear hearing loss or bilateral tinnitus. 

The claims file and any pertinent records must be made available to the VA audiological examiner for review.  

In addition to objective test results, the examination report should include a full description of the functional effects caused by the Veteran's hearing loss disability. 

The examiner is also requested to address the following questions:

(a)  Does the Veteran have tinnitus or a current diagnosis of right ear hearing loss?  

(b)  It is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed hearing loss in the  Veteran's right ear is causally related to his military service, to include the Veteran's reports of in-service acoustic trauma?

(c)  It is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's tinnitus is causally related to his military service, to include the Veteran's reports of in-service acoustic trauma?

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3.  Then re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

